        Case 20-06119-LA11                  Filed 12/23/20        Entered 12/23/20 21:17:22                 Doc 1-8         Pg. 1 of 2


  Fill in this information to identify the case:

               Bornt & Sons, Inc.
                                       Southern                          California




Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims and Are Not Insiders                                                                                                     12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims.


 Name of creditor and complete           Name, telephone number, and   Nature of the claim Indicate if   Amount of unsecured claim
 mailing address, including zip code     email address of creditor                         claim is
                                         contact                                           contingent,
                                                                                           unliquidated,
                                                                                           or disputed



                                                                                                       Total claim, if   Deduction for   Unsecured
                                                                                                       partially         value of        claim
                                                                                                       secured           collateral or
                                                                                                                         setoff




                          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims
       Case 20-06119-LA11                Filed 12/23/20        Entered 12/23/20 21:17:22                    Doc 1-8       Pg. 2 of 2


            Bornt & Sons, Inc.                                                                   if known




Name of creditor and complete         Name, telephone number, and   Nature of the claim Indicate if   Amount of unsecured claim
mailing address, including zip code   email address of creditor                         claim is
                                      contact                                           contingent,
                                                                                        unliquidated,
                                                                                        or disputed



                                                                                                     Total claim, if   Deduction for   Unsecured
                                                                                                     partially         value of        claim
                                                                                                     secured           collateral or
                                                                                                                       setoff




                           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims
